Citation Nr: 1731975	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  08-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1976, December 2001 to May 2002, February 2003 to May 2004, and May 2005 to September 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Huntington, West Virginia Department of Veteran Affairs (VA) Regional Office (RO).  The Board took jurisdiction of the matter on appeal sua sponte in its prior July 2016 remand, pursuant to the ruling in Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  At that time, another Veterans Law Judge (VLJ) remanded the issue for further development; it is now before the undersigned.


FINDING OF FACT


The Veteran failed to report for examination scheduled in conjunction with the present appeal, and has not provided any explanation for such failure.


CONCLUSION OF LAW

TDIU is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.655, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria, Factual Background, and Analysis

When entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, 38 C.F.R. § 3.655 provides for specific actions that must be taken.  Specifically, where, as here, the examination was scheduled in conjunction with any claim other than an original compensation claim, the claim shall be denied as a matter of law.  38 CFR 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  Id. at (a).  

In February 2017, examination requests were processed in accordance with the Board's July 2016 remand.  There is no indication or allegation that the Veteran was not notified of these examinations.  In fact, a March 2017 record indicates that attempts were made to contact the Veteran by telephone and mail in February 2017 with no success.  Thus, the Board presumes the Veteran was properly notified of the examinations.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (noting that, under the presumption of regularity, public officers are presumed to have properly discharged their official duties absent clear evidence to the contrary).  On March 8, 2017, the examinations were cancelled.  The Veteran was informed in a March 2017 supplemental statement of the case (SSOC) that his claim was being denied due to failure to report for those examinations; he has not acknowledged that fact, disagreed with that finding, explained such failure, or expressed willingness to appear at a future examination.  Consequently, the appeal must be denied under 38 C.F.R. § 3.655(b).



ORDER

The appeal is denied.



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


